      Case 2:21-cv-00110-LMA-KWR Document 44 Filed 08/19/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  CRAIG JOSEPH AUCOIN                                                    CIVIL ACTION
  VERSUS                                                                 NO.: 21-110
  TERREBONNE PARISH SHERIFF'S                                            SECTION “I”(4)
  OFFICE, ET AL.


                                             ORDER

        The Court, having considered the complaint, the record, the applicable law, the Report

and Recommendation1 of the United States Magistrate Judge, and the objection2 by plaintiff,

Craig Joseph Aucoin, which is hereby OVERRULED, approves the Partial Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

        Therefore,

        IT IS ORDERED that Craig Joseph Aucoin’s 42 U.S.C. § 1983 claims against the

defendant, Richard Neal, medical director, are DISMISSED WITH PREJUDICE for failure to

state a claim for which relief can be granted.

                New Orleans, Louisiana, this 19th day of August, 2021.




                                                     ___________________________________
                                                             LANCE M. AFRICK
                                                      UNITED STATES DISTRICT JUDGE




1 Rec. Doc. No. 38
2 Rec. Doc. No. 42
